  Case 1:15-cv-03707-ALC-SLC Document 144 Filed 01/15/21 Page 1 of 1

Selendy & Gay PLLC
1290 Avenue of the Americas
                              Plaintiff's letter-motion requesting to adjourn the upcoming settlement
New York NY 10104             conference (ECF No. 143) is GRANTED and the settlement conference is
212 390 9000                  adjourned to Wednesday, February 24, 2021 at 2:00 pm, with settlement
                              submissions due Thursday, February 18, 2021. The settlement conference will
Lauren J. Zimmerman           proceed on Zoom, arranged by Plaintiff, as the parties previously requested,
Associate
212 390 9068
                              and the conference will otherwise proceed in accordance with the terms set
lzimmerman@selendygay.com     forth in the Settlement Conference Scheduling Order (ECF No. 138).

                              The Clerk of Court is respectfully directed to schedule this conference as a
                              Settlement Conference, even though it will take place by videoconference and
January 14, 2021              to close ECF No. 143.

Via ECF                       SO-ORDERED 1/15/21

The Honorable Sarah L. Cave
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:     Mena v. City of New York, et al., No. 1:15-cv-03707-ALC-SLC

Dear Judge Cave,

      Selendy & Gay PLLC represents Plaintiff Geraldo Mena pro bono in this
matter. We write to notify the Court that Mr. Mena’s parole hold has not been
resolved and he remains in D.O.C. custody. Consequently, Mr. Mena will likely
be unavailable to attend the mediation scheduled for Thursday, January 28,
2021 (the “Mediation”).

       Plaintiff respectfully requests that the Mediation be adjourned for a date
in mid- to late February. Defendants consent to this request. Additionally, in
light of the requested Mediation adjournment, Plaintiff and Defendants jointly
request a corresponding adjournment of the briefing schedule for our respec-
tive mediation statements, which are due Friday, January 22, 2021.



Respectfully submitted,

/s/ Lauren J. Zimmerman

Lauren J. Zimmerman

cc: Counsel of Record (via ECF)
